9 So. 3d 760 (2009)
Willie J. DOTSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-0245.
District Court of Appeal of Florida, First District.
May 11, 2009.
Willie J. Dotson, pro se, Petitioner.
Bill McCollum, Attorney General, and Natalie D. Kirk, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on June 5, 2008, in Leon County Circuit Court case number 2007-CF-003088-A, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R. App. P. 9.141(c)(5)(B). If petitioner qualifies for the appointment of counsel, the lower tribunal shall appoint counsel to represent him on appeal.
BARFIELD, KAHN, and WEBSTER, JJ., concur.